FILED
                             NOT FOR PUBLICATION                            MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HAJI DRAMMEH,                                     No. 08-75213

               Petitioner,                        Agency No. A078-642-949

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Haji Drammeh, a native and citizen of Sierra Leone, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir. 2008), and we deny in

part and grant in part the petition for review, and remand.

      Substantial evidence supports the agency’s denial of asylum and

withholding of removal based upon changed country conditions because, even if

Drammeh established past persecution, the record reflects that conditions in Sierra

Leone have changed such that Drammeh no longer has a well-founded fear of

future persecution by members of the Revolutionary United Front (“RUF”). See 8

C.F.R. § 1208.13(b)(1)(i)(A); see also Sowe, 538 F.3d at 1286-87. We reject

Drammeh’s contention the agency failed to consider his expert’s evidence. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (petitioner must

overcome the presumption that the agency reviewed the evidence).

      Substantial evidence also supports the agency’s denial of CAT relief because

Drammeh failed to show it is more likely than not he will be tortured in Sierra

Leone. See Sowe, 538 F.3d at 1288-89.

      The record supports the BIA’s denial of Drammeh’s humanitarian asylum

claim under 8 C.F.R. § 1208.13(b)(1)(iii)(B) because he failed to establish a

reasonable possibility of other serious harm if removed to Sierra Leone. See

Marcu v. INS, 147 F.3d 1078, 1082-83 (9th Cir. 1998) (BIA did not err in denying


                                          2                                     08-75213
humanitarian asylum where its opinion demonstrates that it “heard the claim,

considered the evidence, and decided against [the petitioner].”)

      However, the BIA erred in failing to consider whether, in addition to his

detention and beating by the RUF, Drammeh provided compelling reasons for

being unwilling or unable to return to Sierra Leone based on the deaths of his

parents, the disappearance of his sister, and the destruction of his home. See 8

C.F.R. § 1208.13(b)(1)(iii)(A); see also Sowe, 538 F.3d at 1287. Accordingly, we

grant the petition for review and remand for further proceedings consistent with

this disposition. See Sowe, 538 F.3d at 1287. In light of our disposition, we do not

address Drammeh’s constitutional challenges to the BIA’s standards for

humanitarian asylum.

      The parties shall each bear their own costs on this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                      08-75213